622 So. 2d 302 (1993)
Gail COYLE and Wendy Hicks
v.
Ann HARPER.
1911421.
Supreme Court of Alabama.
April 9, 1993.
*303 Marylee Abele, Birmingham, for appellants.
Mark S. Boardman and Perryn S. Godbee of Porterfield, Harper & Mills, P.A., Birmingham, for appellee.
ALMON, Justice.
The plaintiffs, Gail Coyle and her daughter, Wendy Hicks, a minor, appeal from a summary judgment for the defendant, Ann Harper, in their action alleging negligent supervision. Hicks was a student in Harper's class in Putnam Middle School. She was injured by another student in the classroom while Harper was monitoring the halls during or immediately after the change of classes. Harper was performing a discretionary function and is therefore immune from liability. Nance v. Matthews, 622 So. 2d 297 (Ala. 1993). The summary judgment for the defendant is affirmed.
AFFIRMED.
HORNSBY, C.J., and HOUSTON, STEAGALL and INGRAM, JJ., concur.